EXHIBIT 10.21


NON-COMPETITION AND NON-SOLICITATION AGREEMENT


NONCOMPETITION AND NONSOLICITATION AGREEMENT (this “Agreement”), dated as of May
13, 2010, is entered into by and among SSGI, Inc., a Florida corporation
(“Buyer”), B & M Construction Co., Inc., a Florida corporation (the “Company”),
and Bobby L. Moore, Jr., an individual resident of the State of Florida
(“Covenantor”).


PRELIMINARY STATEMENTS


A.           Buyer, Covenantor and the Company have entered into that certain
Stock Purchase Agreement, dated May 13, 2010 (the “Purchase Agreement”), that
provides for the purchase by Buyer of all of the shares of capital stock of the
Company owned by Covenantor;


B.           Buyer is unwilling to proceed with the purchase of such shares
unless Covenantor agrees to refrain from engaging in any activities that are in
competition with the businesses of the Company and Buyer, and has conditioned
its commitment to proceed with the purchase of such shares upon the receipt of
this Agreement from Covenantor; and


C.           Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.


NOW, THEREFORE, in consideration of the premises, the agreement of Buyer to
consummate the purchase of the shares contemplated by the Purchase Agreement,
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Buyer, the Company and Covenantor agree as follows:


SECTION 1.  Noncompetition and Nonsolicitation Covenants.


1.1           Agreement not to Compete.  Covenantor covenants and agrees that,
during the period beginning on the date of this Agreement and ending on the
fifth (5th) anniversary of the date hereof (the “Covenant Period”), he shall not
(and shall not permit any of his Affiliates to), directly or indirectly engage
in competition with the Company or Buyer in any manner or capacity (including,
without limitation, as an advisor, consultant, principal, agent, partner,
officer, director, stockholder, employee, member of any association or
otherwise) in any aspect of any business being conducted by the Company or Buyer
immediately prior to the date hereof.
 
 
1

--------------------------------------------------------------------------------

 

1.2           Agreement not to Solicit.  Covenantor covenants and agrees that,
during the Covenant Period, he shall not (and shall not permit any of his
Affiliates to), directly or indirectly (a) call upon or communicate with any
Person who was a customer of the Company or Buyer immediately prior to the date
hereof for the purpose of soliciting or obtaining for his own account or for any
third party any business, customer, order or contract for the sale to such
Person of any products or services offered or dealt in by the Company or Buyer
immediately prior to the date hereof or for the purpose of diverting from the
Company or Buyer, or any successor thereof, any such business, customer, order
or contract with such Person; (b) in any manner misuse or divulge to any Person
any list of customers, clientele, proprietary information or trade secrets of
the Company or Buyer, or any successor thereof; or (c) solicit or attempt to
induce any Person employed by the Company or Buyer, or any successor thereof, to
leave his or her employment with the Company or Buyer, or any successor thereof.


1.3           Geographic Extent and Scope of Covenants. The obligations of
Covenantor under this Section 1 shall apply in any territory in which the
Company or Buyer is doing business at any time during the Covenant Period,
including, without limitation, the State of Florida.  Covenantor acknowledges
and agrees that the length and scope of the restrictions contained in this
Section 1 are reasonable and necessary to protect Buyer’s rights and interests
under the Purchase Agreement.  The duration of the covenants contained in this
Section 1 shall be extended for the amount of any time of any violation thereof
and the time, if greater, necessary to enforce such provisions or obtain any
relief or damages for such violation through the court system.


1.4           Limitation on Covenants. Ownership by Covenantor, as a passive
investment, of less than 1% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded on any
nationally recognized over-the-counter market shall not constitute a breach of
Section 1.1 hereof.


1.5           Indirect Competition.  Covenantor further agrees that, during the
Covenant Period, he shall not, directly or indirectly, assist or encourage any
other Person in carrying out, directly or indirectly, any activity that would be
prohibited by the above provisions of this Section 1 if such activity were
carried out by Covenantor, either directly or indirectly.  In particular,
Covenantor agrees that he shall not, directly or indirectly, induce any employee
of the Company or Buyer, or their respective Affiliates, to carry out, directly
or indirectly, any such activity.


SECTION 2.  Definitions.  For purposes of this Agreement, the following terms
shall have the definitions described below:


2.1           Affiliate of any specified Person shall mean any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control”, “controlling” or “controlled” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
 
 
2

--------------------------------------------------------------------------------

 

2.2           Person shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.


SECTION 3.  Miscellaneous.


3.1           Governing Law; Exclusive Jurisdiction and Venue. THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF FLORIDA AND
FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID STATE. Each of the
Company, Buyer and Covenantor (a) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
Florida and the courts of the State of Florida located in Palm Beach County,
Florida, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and (b) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that he or it is not personally
subject to the jurisdiction of any such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.


3.2           Prior Agreements.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement which are not set forth herein.


3.3           Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing signed by all parties hereto.


3.4           Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the prior written consent of the other party,
except that the Company or Buyer may, without the consent of Covenantor, assign
its rights and obligations under this Agreement to any other Person with or into
which the Company or Buyer may merge, consolidate or engage in a share exchange,
or to which the Company or Buyer may sell or transfer all or substantially all
of its assets, or which may otherwise be an Affiliate of the Company or Buyer;
provided, however, that any such assignee Person must agree in writing to be
bound by the terms of this Agreement.


3.5           No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
 
 
3

--------------------------------------------------------------------------------

 

3.6           Severability.  To the extent any provision of this Agreement shall
be deemed illegal, invalid or unenforceable, such provision shall be considered
deleted herefrom and the remainder of such provision and of this Agreement shall
be unaffected and shall continue in full force and effect.  In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable, and Buyer, the Company and Covenantor hereby request the court or
any arbitrator to whom disputes relating to this Agreement are submitted to
reform the otherwise illegal, invalid or unenforceable provision in accordance
with the preceding provision.  In furtherance of and not in limitation of the
foregoing, it is expressly agreed that should the duration or geographical
extent of, or business activities covered by, Section 1 of this Agreement be in
excess of that which is valid or enforceable under applicable law, such
provision shall be construed to cover only that duration, extent or activities
which may validly or enforceably be covered.  Covenantor acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Agreement shall be construed in a manner which renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.


3.7           Injunctive Relief.  Covenantor agrees that it would be difficult
to compensate the Company or Buyer fully for damages for any violation of the
provisions of this Agreement.  Accordingly, Covenantor specifically agrees that
each of the Company and Buyer shall be entitled to temporary and permanent
injunctive relief to enforce the provisions of this Agreement and that such
relief may be granted without the necessity of proving actual damages.  This
provision with respect to injunctive relief shall not, however, diminish the
right of the Company or Buyer to claim and recover damages in addition to
injunctive relief.


3.8           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, Buyer and Covenantor have executed this
Agreement as of the date first above written.


Buyer:
 
SSGI, INC.
 
By:
/s/ Larry M. Glasscock
 
Larry M. Glasscock, Chief Executive Officer
   
Company:
 
B & M CONSTRUCTION CO., INC.
 
By:
/s/ Evan D. Finch
 
Evan D. Finch, Chief Financial Officer
   
Covenantor:
     
/s/ Bobby L. Moore, Jr.
 
Bobby L. Moore, Jr.

 
 
5

--------------------------------------------------------------------------------

 
 